DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a video transcoding system.  Each independent claim identifies the uniquely distinct feature “acquire transcoding location information of the main transcoder circuitry at the time when the main transcoder circuitry is down, wherein the transcoding location information comprises hash information and a frame number of the last video frame generated by the main transcoder circuitry when the main transcoder circuitry is down, a corresponding audio frame number, and a corresponding last data packet number, and wherein the transcoding location information indicates a starting location in the buffer for un-transocded input video by the main transcoder circuitry when the main transcoder circuitry is down; transcode the buffered input video according to the transcoding location information to generate an output video which connects to the last video frame the main transcoder transcodes before the main transcoder circuitry goes down." The closest prior arts, Veldhuisen (US 2015/0281752 A1) and Hegar et al. (US 9,479,720 B1) disclose the conventional system, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TAT C CHIO/Primary Examiner, Art Unit 2486